FILED
                             NOT FOR PUBLICATION                             MAR 24 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 IGNACIO LOPEZ-RUIZ,                             No. 07-72938

               Petitioner,                       Agency No. A019-137-423

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Ignacio Lopez-Ruiz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his application for cancellation of removal. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law.

Cazarez-Gutierrez v. Ashcroft, 382 F.3d 905, 909 (9th Cir. 2004). We deny the

petition for review.

       Lopez-Ruiz’s contention that his conviction under Cal. Health & Safety

Code § 11358 is not an aggravated felony is foreclosed by United States v.

Reveles-Espinoza, 522 F.3d 1044, 1047-48 (9th Cir. 2008). The agency properly

concluded that Lopez-Ruiz was not eligible for cancellation of removal. 8 U.S.C.

§ 1229b(a)(3).

       PETITION FOR REVIEW DENIED.




TL/Research                              2                                   07-72938